Citation Nr: 0007347	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  95-34 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  The Board in October 
1997 remanded the stated issue for further development.  The 
case has recently been returned to the Board for appellate 
consideration.

The Board in October 1997 granted entitlement to compensation 
for postoperative residuals, herniated lumbosacral disc, L5-
S1, under the provisions of 38 U.S.C.A. § 1151.  The RO in 
October 1999 rated the disability 10 percent beginning in May 
1990 and advised the veteran by letter of the rating 
determination.  A notice of disagreement with the initial 
rating is not of record.  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is productive of not 
more than mild or slight impairment with minimal appreciable 
limitation of motion objectively shown; nor is there evidence 
of any weakness, instability incoordination, visible 
manifestation of pain with movement or fatigability 
objectively confirmed at this time.

2.  The veteran's lumbosacral strain has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the veteran's well grounded claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  A 
comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The record reflects that the veteran did report for the 
examination and that the examination was comprehensive and 
addressed relevant rating criteria.  The medical examination 
records include sufficient detail regarding the veteran's 
lumbosacral strain to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veteran's current impairment from the disorder.  Further, 
there has not been reported any more recent comprehensive 
evaluation or treatment since the VA examination in early 
1999.  Stegall v. West, 11 Vet. App. 268 (1998), Johnson v. 
Brown, 9 Vet. App. 7 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995).

The veteran's disability has been rated during this appeal in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 which assesses the frequency and 
intensity of attacks, pain, muscle spasm, and limitation of 
motion as primary rating criteria for the incremental ratings 
from 0 to 40 percent.  The veteran has been provided the 
essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the diagnosis and symptomatology.  

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records and contemporaneous outpatient treatment 
reports, which included complaints of lower back pain.  
Viewed collectively, the examination reports, which record 
observations through early 1999, show occasional pain 
complaints and orthopedic findings.  He has a neurologic 
deficit separately rated under the criteria for 
intervertebral disc syndrome.  Therefore the most plausible 
rating scheme appears to be under Diagnostic Code 5295 for 
lumbosacral strain.  38 C.F.R. §§ 4.14, 4.21.  

The veteran was rated 10 percent initially on the basis of 
service medical records showing low back complaints initially 
after a motor vehicle accident and contemporaneous VA 
examination.  The current appeal was the result of lower back 
symptoms linked to a work related injury that caused a 
herniated lumbar disc, which is now compensated and 
separately rated.  The extensive record of medical treatment 
and evaluation related to that injury through early 1990 
noted the essentially quiescent preexisting injury to the 
lumbar spine.  

VA examination in 1991 found chronic lumbar strain and 
reported forward flexion 90 degrees with good recovery of the 
lumbar curve, lateral bending and rotation each 30 degrees 
bilaterally with slight tenderness on lateral bending and 
rotation without pain.  He was able to squat and recover 
without difficulty and walk on his heels and toes.  On the 
left side straight leg raising was with pain at 80 degrees 
and sciatic stretch was positive also.  The right side was 
not remarkable.  

At a RO hearing in 1991 the veteran reported his complaints 
including muscle spasm and pain and stated he was employed as 
sheet metal restorer.  Outpatient reports in 1992 mention 
sciatic and postoperative status regarding the back.  

On reexamination in 1996 other than radiculopathy, the 
veteran complained of stiffness and back pain.  He was found 
to have no postural abnormality, fixed deformity and normal 
appearing musculature of the back.  Forward flexion was full, 
extension was 40 degrees, lateral flexion on the left 20 
degrees and 15 degrees on the right, and rotation 30 degrees 
bilaterally.  The examiner stated that he had no objective 
evidence of pain on motion.  The diagnosis was status post 
prolapsed L5-S1 and rule out recurrent prolapse.  Diagnostic 
imaging of the lumbar spine was reported as showing L4-L5 
mild posterior disc bulging and stenosis and mild bulging of 
L2-L4.  X-ray was read as showing straightened lordosis 
similar to an April 1991 study by which time L5-S1 disc 
degeneration with adjacent osteoarthritis changes were 
already present.  

On VA examination in early 1999 the veteran reported that he 
returned to sheet metal work after being in a vocational 
rehabilitation program for desk duty and stated that his back 
felt better after having lost approximately 15 to 20 pounds 
and that the Motrin he was required to take once or twice a 
month made his leg feel better.  It was noted his leg pain 
was intermittent being approximately one time per month.  He 
complained of chronic lower back pain that he said was 
present most days and he still had problems occasionally at 
work as an aircraft sheet metal worker.  He reported 
intermittent lower extremity symptoms and that he had 
increased his walking tolerance significantly since the 
rehabilitation time since his surgery.  He avoided any work 
around the house that required any significant lifting and he 
wore no brace.  

The examiner reported that he moved quite freely about the 
room and in removing his clothes for the examination without 
restriction in his movement.  He had a normal nonantalgic 
gait with good heel strike, stance phase and push off.  There 
was no limp in his gait or definitive muscle atrophy in his 
back.  He carried a normal lumbar lordosis and thoracic 
kyphosis, and motion measured by goniometer was forward 
flexion 80 degrees, extension approximately 10 degrees, 
lateral bend approximately 30 degrees bilaterally, and 
rotation approximately 45 degrees.  He had negative straight 
leg raising, normal motor strength and no right Achilles 
reflex.  He had some very mild symptoms of pain on 
compression deep into the area of the facets in the lumbar 
spine.  X-ray was obtained.  The diagnoses were L5-S1 
discogenic back pain with intermittent radiculopathy and 
status post T6 compression fracture.  

The examiner in addressing the Board remand questions posed 
regarding lumbosacral strain opined that the service-
connected disability did not cause weakened movement, 
excessive fatigability or incoordination and that it did not 
affect the veteran's ability to perform average employment in 
a civilian occupation.  The examiner stated that from a 
thorough review of the veteran's chart it appeared that his 
acute symptomatology related to the car accident was more 
likely than not different from his chronic lumbar spine 
complaints with radiculopathy.  The examiner stated that the 
veteran's subjective complaints of pain were not visibly 
manifested in the movements of the lumbar spine, and that 
there was no degree of muscle atrophy associated with the 
service-connected lumbar spine disability.  It was the 
examiner's opinion that x-ray evidence support problems with 
the lower lumbar spine but that the thoracic spine 
compression fracture is not associated with the present 
disability.  The examiner opined that the current disability 
off the lumbar spine, discogenic pain with intermittent 
radiculopathy, is unassociated to the military injury in 
1974.  

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The back disorder symptoms objectively 
confirmed for lumbosacral strain, overall, appear to warrant 
no more than the corresponding percentage evaluation under 
Code 5295 of 10 percent.  The rating for the veteran's lumbar 
spine disease must be coordinated with functional impairment.  
38 C.F.R. § 4.21.  Here applying the rating schedule 
liberally results in a 10 percent evaluation recognizing no 
more than a mild or slight disorder.  As demonstrated on the 
recent VA examinations, there is little evidence of 
appreciable functional impairment with exacerbations and 
demonstrable limitation of motion.  The examiners, overall, 
were very careful in describing the veteran's presentation 
and there did not appear to be an appreciable inconsistency 
between his presentation and the objective evidence of his 
disability.  

The Board observes that nothing from the examiners indicated 
effort dependence or inconsistency in the lumbar spine 
movement.  The Board attaches some weight to the limitation 
of motion reported, but it is but it is but one of the 
indicators of the level of disability at this time given the 
application of 38 C.F.R. §§ 4.40 or 4.45.

Further, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, would appear to reflect a 
level of impairment no greater than the disability level 
contemplated in the current 10 percent evaluation.  The most 
recent VA examination addressed the essential elements and 
found no appreciable evidence of functional limitation from 
the lumbosacral strain.  There was functional limitation but 
the examiner linked this to the radiculopathy from another 
service-connected disorder.  Further, on the previous 
examination pain was not objectively demonstrated with 
motion.  There was no evidence of muscle spasm, paravertebral 
muscle tightness or more than slight limitation or loss of 
motion on the current examination.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, or 4.59 does not provide a 
basis for a higher rating as pain was specifically not 
visibly manifested on the examination in 1999. 

The evaluation the Board sought and which the veteran did 
attend was deemed necessary to assess the level of disability 
under the applicable rating criteria.  The current complaints 
of principally of pain are noted but, significantly, the VA 
examiners several years apart have not reported objective 
evidence of disabling disease from an orthopedic standpoint 
to support a higher rating than 10 percent.  The VA examiner 
in 1999 was very careful in explaining the basis for the 
conclusion that the veteran was, in essence, plagued with 
intermittent recurrent disc symptoms that were distinguished 
from the lumbosacral strain.  Thus the 10 percent rating 
would appear to reflect the overall functional impairment 
from lumbosacral strain.  

Therefore an evaluation greater than 10 percent can be 
assigned under Diagnostic Code 5295 for lumbosacral strain.  
There is no ankylosis reported currently to permit the 
application of Diagnostic Code 5289 and the neurologic 
symptoms are accounted for in the rating for intervertebral 
disc disease, which is separately rated at this time.  The 
Board may not consider manifestations of the disc disease in 
the rating determination since the examiner in 1999 has 
precisely quantified the contribution of this to the current 
lower spine disability versus the contribution of lumbosacral 
strain.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  The Board finds that 
the evidence viewed objectively more nearly approximates the 
criteria for a 10 percent rating.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  The Board finds the preponderance of the probative 
evidence is against the claim for an increased rating, and 
viewed liberally supports no more than a 10 percent 
evaluation.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history showing treatment for the 
lumbar spine complaints of pain and other discomfort.   

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein has not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  His long-term employment 
as a sheet metal worker has been reported.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his lumbosacral strain.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

An increased rating for lumbosacral strain is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

